The opinion of the court was delivered by
Smith, J.:
This is a workmen’s compensation case. Judgment was for claimant. Defendant appeals.
*52After the opinion reversing the judgment of the lower court was filed a rehearing was allowed. The appeal was reargued and submitted in December. This court adheres to the order of reversal. On account of the interest in the case among those who are interested in workmen’s compensation, and because there are some other cases the outcome of which depends on the outcome of this case, it will be reconsidered somewhat at length here.
The first question to be settled is the jurisdiction of the commission to set aside an award. Therefore, the facts bearing on that matter, which are not disputed, will be stated first.
The claimant was injured on July 31, 1937, when a rock rolled down a slope where he was working and hit him on the leg. Toward evening this injury developed a swollen condition. The next morning he was placed under the care of the company doctor. On August 5 he was put in bed in the hospital, where he remained until September 18, 1937. On September 18 he was returned to his home, where he remained in bed for two weeks. On one occasion one of the doctors at the hospital told him he would see the straw boss at the mine and see if he could not get him some light work. The doctor stated that the exercise would be good for him. The boss at the mine told him, however, that they had no light work. During this time the company doctor diagnosed the trouble of claimant as “inflammation of the lymphatics” of the left leg. On October 30, 1937, a joint petition and stipulation was filed with the commission. This petition recited that both parties were operating under the workmen’s compensation act; that respondent was a self-insurer, and that claimant met with a personal injury arising out of and in the course of employment with respondent. The petition then stated the diagnosis of the company doctor and gave his opinion that the disability of the workman would last for about three months, during which time he would be able to do light work. The stipulation then stated that the weekly rate of compensation to which claimant was entitled was $13.68; that all medical and hospital bills which had been incurred would be paid by respondent, and that the claimant had been paid eleven weeks’ compensation at the rate of $13.68 per week, or $150.48.
The parties agreed that the balance of compensation to claimant should be paid in a lump' sum of $150. The reason for the lump-sum payment was given in an affidavit by claimant wherein he stated that such a payment would be more beneficial to him than *53the payment of a weekly compensation because by the investment of the $150 he could secure light work.
The stipulation then contained the following paragraph:
“The parties hereby waive notice and formal hearing herein and agree that the commissioner of workmen’s compensation may make and enter an award herein, based upon the facts as set forth, said award to be binding and of the same effect as if the facts had been testified to and adduced at a formal hearing (and that said settlement will be accepted in full settlement of all claims arising out of or connected with said injury) that the costs herein may be taxed and assessed to the respondent.”
This stipulation was signed by claimant and his attorney and by respondent, and was submitted to the commissioner of workmen’s compensation on November 2,1937. That officer made an award in which he recited the above facts, and in which it was provided as follows:
“6. That the parties agree the balance of compensation to claimant shall be paid in a lump sum of $150 in full settlement.
“7. The commissioner further finds the parties waive notice and formal hearing and agree that an award may be entered herein based upon the facts as set forth, said award to be binding and of the same effect as if the facts had been testified to and adduced at a formal hearing, and that said settlement will be accepted in full settlement of all claims arising out of or connected with said injuiy, and that the costs herein may be taxed and assessed to the respondent.
“The commissioner is of the opinion by reason of the foregoing stipulated facts that the claimant herein is entitled to compensation in the amount of one hundred fifty dollars ($150) in addition to the compensation heretofore paid, and that the respondent is liable to claimant for same. That in addition to such compensation the respondent, on behalf of claimant, shall pay all medical and hospital expenses incurred.
“Wherefore, award of compensation is hereby made in favor of the claimant, Virgil A. Farr, and against the respondent, Mid-Continent Lead & Zinc Company, a self-insurer, in the amount of one hundred fifty dollars ($150), in addition to the compensation heretofore paid, and the agreement between the parties that the compensation awarded herein be paid in one lump sum is hereby approved.
“Further award is made that the respondent pay the medical and hospital expense incurred herein.”
On November 8, 1937, the receipt of claimant showing payment of the award of November 2, 1937, in full was filed with the commissioner. In this receipt the claimant acknowledged receipt of $300.48, which was the amount of the $150 provided for in the award, together with the amount paid prior to that time.
On June 6, 1938, counsel for claimant filed a letter with the com*54mission, in which claimant asked that the settlement just referred to be set aside on the ground of fraud and mutual mistake.
Respondent appeared and asked that this application be dismissed on the ground that the commission had no jurisdiction. On the filing of this motion claimant filed a more detailed application to set the settlement aside. This application set out some details with which we are not concerned just now, and alleged that the company-doctor had told claimant that his injuries were only temporary, but that he was mistaken as to that; that both parties had relied on this statement of the doctor and had entered into the stipulation, when in truth and in fact claimant’s condition was a permanent injury to his left leg, which injury would continue for the balance of his life.
The application further recited the treatment claimant had received at the hospital; that he had followed the directions of the doctor who was employed by respondent; that the doctor had stated to claimant that he was practically cured, and that it would be only a matter of three months until he could go back to his work; that the company doctor made the above statements while acting for and on behalf of the respondent, and was authorized to represent them in examining claimant and discovering and disclosing to claimant his physical condition; that being induced by these statements claimant signed a paper of some kind presented by respondent; that at the time of his signing this stipulation claimant’s injuries were not temporary and it was not true that he had suffered no permanent injury, all of which was well known to respondent or with the exercise of reasonable care should have been known to it. The application further stated that the company doctor told both claimant and respondent that the injuries of claimant were only temporary and both claimant and respondent relied on this statement, when in truth and in fact his injuries were not temporary, but permanent.
The application further stated that the settlement in the sum of $150 was grossly inadequate, for the reason that it only embraced compensation due him for three months, whereas as a direct result of the injury claimant was entitled to compensation for permanent disability, and the consideration for the agreement was insufficient and unconscionable, and based upon a false representation by the doctor and mutual mistake of fact by claimant and respondent.
The prayer of the application was that the settlement and final receipt be set aside; that the commission set a date for the hearing *55and upon this hearing determine the extent of the disability of claimant and make an award of compensation in accord therewith.
Respondent filed a motion to dismiss this application on the ground that the commission had no jurisdiction of it. This motion was overruled and the application was heard on its merits. The commissioner, in his history of the case, made a statement as follow's:
“As to the question of setting aside the final release and award on joint petition and stipulation, the commissioner is of the opinion that the joint petition and stipulation filed on November 1, 1937, was nothing more nor less than a final release. No hearing was had as contemplated by the compensation act for the purpose of taking testimony, and the award issued was nothing more nor less than a written approval of an agreed settlement. Under such circumstances the claimant has a year within which to begin proceedings to set aside a final release, and claimant did institute proceedings to set aside the agreed settlement or final release and award within one year. The commissioner is therefore of the opinion and finds that the agreed settlement as set forth by the joint petition and stipulation, the award and the final receipt and report should be and the same are hereby set aside and held for naught.”
The commission made findings that the weekly compensation rate to which claimant was entitled was $13.68; that the joint petition and stipulation and award and final receipt should be set aside, and the claimant was found to be entitled to compensation for a period not to exceed 415 weeks at the rate of $13.68 per week. The compensation then due and owing claimant was found to be for seventy weeks, or $957, which should be paid in one lump sum, and the balance paid at the rate of $13.68 per week. An award was made accordingly.
From this award the respondent appealed to the district court. That court considered the case on the transcript of evidence that was before the commissioner, and made findings as to the facts about as they have been detailed here, and further made the following finding:
“The court further finds that in making such settlement the. claimant believed, acted and relied upon the statements made to him by respondent’s doctor, M. A. Connell, and respondent’s claim adjuster, Wesley Bullock, as to his condition, the nature and extent of his injury, and, assuming that said doctor and said claim adjuster were acting in good faith in negotiating and making such settlement, the court finds that the claimant and the respondent, acting through its doctor and claim adjuster, as its agents, were mutually mistaken as to the condition of claimant and the character and extent of his injury as same existed at the time of making such settlement; and the court further finds that the amount paid claimant by respondent in *56such settlement was grossly inadequate, and that the settlement, joint petition and stipulation, and the award of November 2, 1937, and final receipt should be set aside and held for naught and further compensation should be granted.
“The court finds that the award of the workmen’s compensation commissioner made on November 2, 1937, amounted to nothing more or less than the written approval by the commission of an agreed settlement entered into by and between the parties and that section 28 of the compensation act (G. S. 1935, 44-528) is not a bar to claimant’s cause of action, and that, under section 27 of the compensation act (G. S. 1935, 44-527) claimant is entitled to relief on the ground of mutual mistakes of fact.”
Judgment was entered in accordance with the above findings. Respondent has appealed to this court.
The first argument of respondent is that the commission’s award of November 2, 1937, based upon an agreed statement of facts embodied in the joint petition and stipulation was a judgment of the commission and is controlled by G. S. 1935, 44-528, and that after the final payment of the award provided for therein the commission lost jurisdiction of the cause.
G. S. 1935, 44-528, provides as follows:
“At any time before, but not after, the final payment has been made under or pursuant to any award or modification thereof agreed upon by the parties, it may be reviewed by the commission upon good cause shown upon the application of either party, and in connection with such review the commission may appoint a physician or surgeon, or two physicians or surgeons to examine the workman and report to the commission, and the commission shall hear all competent evidence offered, and if it shall find that the award has been obtained by fraud or undue influence, or that the committee, or arbitrator, making the award acted without authority, or was guilty of serious misconduct, or that the award is excessive or inadequate, or that the incapacity or disability of the workman has increased or diminished, the commission may modify such award upon such terms as may be just by increasing or diminishing the compensation subject to the limitations hereinbefore provided in this act; and if the commission shall find that the workman has returned to work for the same employer in whose employ he was injured or for another employer and is earning the same or higher wages than he did at the time of the accident or injury, or is gaining an income from any trade or employment which is equal to or greater than the wages he was earning at the time of the accident or injury, or shall find that the workman has absented himself and continued to absent himself so that a reasonable examination cannot be made of him by a physician or surgeon selected by the employer, or has departed beyond the boundaries of the United States, the commission shall cancel the award and end the compensation: Provided, That the provisions of this section shall not apply to an award of compensation provided for in the schedule of specific injuries in section 10 (44-510) of this act.”
Attention is called to the first provision of the above section, *57which provides that the action contemplated by the commission may be taken “at any time before, but not after, the final payment has been made under or pursuant- to any award or modification thereof agreed upon by the parties.”
Respondent points out that the application to set aside the award in this case was made after the final payment.
Claimant points out G. S. 1935, 44-527. That section is as follows:
“At the time of making any final payment of compensation, the employer shall be entitled to a final receipt for compensation, executed and acknowledged or verified by the workman, which final receipt may be in form a release of liability under this act, and every such final receipt for compensation or release of liability or a copy thereof shall be filed by the employer in the office of the commission within sixty (60) days after the date of execution of such final receipt or release of liability, and if the employer shall fail or neglect to so file such final receipt or release of liability, the same shall be void as against the workman. The commission shall accept, receipt for, and file every agreement, finding, award, agreement modifying an award, final receipt for compensation or release of liability or copy thereof, and record and index same, and every such agreement, finding, award, agreement modifying an award, final receipt or release, shall be considered as approved by the commission and shall stand as approved unless said commission shall, within twenty (20) days of the date of the receipt thereof, disapprove same in writing and notify each of the parties of its disapproval, giving its reasons therefor, sending a copy of the same to each of the parties by registered mail: Provided, No proceedings shall be instituted by either party to set aside any such agreement, release of liability, final receipt for compensation or agreement modifying an award, unless such proceedings are commenced within one (1) year after the date any such agreement, release of liability, final receipt for compensation or agreement modifying an award has been so filed and approved by the commission.”
The commissioner of workmen’s compensation and the trial court both took the position that the so-called award of November 2 was nothing more than a final release under the terms of the above section, and that proceedings could be begun within a year after the giving of the final release to set it aside pursuant to the rule laid down in Odrowski v. Swift & Co., 99 Kan. 163, 162 Pac. 268, where this court held that releases could be set aside on any ground upon which a contract could be canceled, in this case for fraud or mutual mistake of fact. We thus are confronted with the question of which of the two foregoing sections is applicable to this case. If the action of the commission in this case be held to be an award, as spoken of in G. S. 1935, 44-528, then the proceedings to set it aside were brought too late and should have been dismissed.
*58The joint petition and stipulation, which was executed by both parties, stated that the commissioner might “make and enter an award based upon the facts set forth.” Both the claimant and respondent were represented by counsel. Their stipulation was submitted to the commission, which acted on it. The instrument by which the commission évidenced its action was called an award. This instrument was in terms an award as plain as language could make it.
This court has considered the question of modification of awards in compensation cases many times. In Corvi v. Crowe Coal & Mining Co., 119 Kan. 244, 237 Pac. 1056, the original award had all been paid but the last payment. A check was given for that payment, but was not cashed.' Subsequently proceedings were commenced to modify the award on the ground that it was grossly inadequate.
This court said:
“The court might have found that the check given by defendant in good faith for the final installment of-the award was accepted by plaintiff as cash, that the award had been paid, and consequently that the action was barred under the statute, which reads as follows: . . .” (p. 245.)
This court then quoted R. S. 44-528, the provisions of which are substantially the same as those of G. S. 1935, 44-528, the section relied on here. This court then said:
“The court did not find, however, that final payment had been made, and on June 29, 1922, it reviewed and modified the award.” (p. 246.)
Thus this court held that had there been a final payment of the first award in that case as there was in this case the matter would have ended there and there would have been no modification at all.
De Millsap v. Century Zinc Co., 123 Kan. 570, 256 Pac. 1036, was a case where the workman filed a petition to review and modify an award. The original award had been for a lump-sum payment of the amount already due and the balance in weekly payments. The defendant made the payments for a time and then tendered the plaintiff eighty percent of the amount still due. Plaintiff refused to accept this payment, and while the application of defendant to compel plaintiff to accept this final payment was pending, filed the application to review and modify the award upon the ground that the disability of the. plaintiff had increased. R. S. 44-531 provided the liability under an award might be redeemed by a payment of eighty percent of the award at any time after payments had been *59made under the award for six months. This court held that these payments had not been made for six months, as required by the statute, before a lump-sum settlement could be made and that the motion of the defendant to compel the plaintiff to accept the lump-sum payment was correctly overruled.
As to the application of the plaintiff to modify the award, this court quoted the language used in the opinion in Corvi v. Crowe Coal & Mining Co., supra, and said: “Such a review and modification may be made at any time before the final payment has been made.”
In Murphy v. Cook Construction Co., 130 Kan. 200, 285 Pac. 604, the workman was injured by having cement blown in his eyes. He made a timely application for compensation for the loss of his right eye. All the details were stipulated and a proper award was made. Within a little more than four months after the injury the workman made an application for compensation in which he alleged that his left eye had been injured at the same time. This court held that the application was too late because it was filed more than three months after the injury. In addition, this court said:
“It is true, of course, that the statute contemplates the possibility that where a claim has been timely made and an award made thereon, such an award may afterwards be raised or lowered before final payment is made if subsequent developments justify it.”
This court then cited the cases of Corvi v. Crowe Coal & Mining Co. and De Millsap v. Century Zinc Co., supra, and said:
“If appellant had made a timely claim for compensation for injury to his left eye, and some award had been made therefor and not paid in full, it might very well be shown by lapse of time and subsequent developments that such award was insufficient and ought to be increased. But no such case is here. Moreover, in this case the award for the loss of the right eye and for which compensation had been timely demanded had been fully paid.” (p. 202.)
Doss v. Cornelison & Kelly, 124 Kan. 631, 261 Pac. 584, was a case where an award had been made, and later, but before final payment of the award, the workman filed an application to increase the compensation. The trial court dismissed the application apparently on the theory that it was without jurisdiction to review the award because the application for the increased compensation was not filed within a year after rendition of final judgment, as required by the provisions of the civil code relating to petitions for a new trial. This court held that the civil code was not applicable in a workmen’s compensation case, and said:
*60“The proceeding is controlled by the provisions of the workmen’s compensation act. (Corvi v. Crowe Coal & Mining Co., 119 Kan. 244, 237 Pac. 1056.) The stay of execution and defendant’s bond were executed in accordance with the provisions of section 18 of that act (R. 8. 44-530), which provides for such bond when there is question of the employer’s financial ability to pay. Section 16 of the act (R. S. 44-528) provides for modification of the award at any time before final payment.” (p. 632.)
Indihar v. Western Coal & Mining Co., 119 Kan. 748, 241 Pac. 448, was a proceeding for compensation. A judgment was given the workman for compensation in a lump sum for the amount due and to run a specified time. Subsequently proceedings were had to modify the award, and the award was modified. The defendant appealed on the ground that the trial court had entered a judgment as a result of the first proceeding and once entered this judgment was a finality and could only be disturbed or overthrown in the manner pointed out in the code of civil procedure. This court held that the code of civil procedure did not apply, quoted R. S. 44-528, and the syllabus from Corvi v. Crowe Coal & Mining Co., supra, as follows:
“ ‘The workmen’s compensation act provides that at any time before final payment of an award has been made the award may be reviewed, and if the court shall find that incapacity of the workman has increased, the award may be modified ■ accordingly. This provision authorizes review and modification of an award which has been previously reviewed and modified.’ ” (p. 750.)
In Hardwell v. St. Louis S. & R. Co., 146 Kan. 870, 73 P. 2d 1120, compensation was awarded. On appeal the respondent argued that the evidence was not sufficient to support an award. This court reviewed the evidence and affirmed the judgment. After holding that it was not necessary to prove the duration of disability by medical testimony this court said:
“Moreover, G. S. 1935, 44-528, provides a review may be had at any time before final payment of the award for good cause shown.” (p. 876.)
The foregoing opinions have been cited and quoted from here because they evince a firm determination by this court to hold that it is necessary that a proceedings to modify an award must be started before the final payment of the award has been made.
Some of these cases arose under the workmen’s compensation act as it was before it was amended in so many particulars by chapter 232 of the Laws of 1927. Some of them arose after the enactment of the above chapter. R. S. 44-528 covered the same general subject matter as section 28 of chapter 232 of the Laws of 1927. This sec*61tion is now G. S. 1935, 44-528. The only change made in R. S. 44-528 by section 28 of chapter 232 of the Laws of 1927 besides substituting the word “commission” in the new act where the word “court” had appeared in the old act was to add the words “but not after” to the first line of the section so that it now reads, “At any time before, but not after final payment has been made.” The addition of these words at a time when the whole act was undergoing a general overhauling can only mean that the legislature reaffirmed what this court had held, that a proceeding to modify an award must be filed before final payment under or pursuant to an award. Any other conclusion would render the addition of these words meaningless. In connection with this it should be noted that among the grounds upon which an award may be modified is that the “award has been obtained by fraud or undue influence.” It was clearly the intention of the legislature that an award could be modified for any proper cause provided the proceedings were commenced before final payment had been made.
Claimant argues that an injustice is done him by the first award, since it was for a lump sum of $150 payment and it was paid within a few days after the award was made, thus depriving him of an opportunity to discover the mistake. The fact is, however, that had this award provided for weekly payments based on the average weekly earnings of the claimant, the final payment would have been made long before the application to modify the award. No injustice was done the claimant on that account.
At this point we must consider the provisions of G. S. 1935,44-527. The section has been set out already in this opinion, but the portion with which we are interested is as follows:
“No proceedings shall be instituted by either party to set aside any such agreement, release of liability, final receipt for compensation or agreement modifying an award, unless such proceedings are commenced within one (1) year after the date any such agreement, release or liability, final receipt for compensation or agreement modifying an award has been so filed and approved by the commission.”
This section first appears in our laws as section 15 of chapter 226 of the Laws of 1917. The proviso last quoted above was not in that chapter, but was added when the compensation act was rewritten in 1927. It will be noted that the legislature contemplated that action to set aside a release, a final receipt or an agreement modifying an award, could still be filed even though it provided that the trial *62of applications for compensation should be before a commissioner rather than the district court. What we are interested in, however, is that the above section provided for the filing of every “agreement, finding, award, agreement modifying an award, final receipt or release.” While in the proviso limiting the time within which an action to set aside might be brought to one year, “agreement, release of liability, final receipt for compensation, and agreement modifying an award” are mentioned, “award” is not mentioned. This leads us to the conclusion that the legislature did not contemplate that any proceeding could be brought to set aside or overthrow in any way an award except as provided in G. S. 1935, 44-528.
The respondent, on the argument of the rehearing, furnished us with a copy of a rule of the commissioner of workmen’s compensation that was in effect when this proceeding was had. This rule is as follows:
“In those cases where the parties desire to stipulate as to all the facts for the purpose of a determination by the commissioner and the rendition of an award, such may be done by the filing of a joint petition and stipulation containing all the necessary facts on which to base an award. If all the necessary facts are not stipulated to, there is not a proper foundation and an award ■cannot be made.
“All joint petitions and stipulations must be accompanied by a physician’s Teport.”
Surely the commission provided for just the procedure that was had in this case.
The respondent argues that in the practical administration of the act there must be as much finality about an award of the commissioner after the final payment has been made as there is to the final judgment of a court, and that this finality is provided by G. S. 1935, 44-528. This question was considered by this court in Yehle v. Stamey-Tidd Const. Co., 150 Kan. 440, 94 P. 2d 328. This opinion ■ was handed down after the original opinion in this case was filed. In that case the employer began paying compensation without any .application. Later an application was filed and an award was made for compensation at the rate of $9 a week for twenty-six weeks. Later a stipulation was filed alleging that the claimant was desirous of making a lump-sum settlement of the award for ninety-five percent of the balance still owing. This application was approved, the award was modified and the respondent paid the balance due. Some months later the claimant filed an application to reopen the proceedings and to set them aside on alleged grounds of mutual mis*63takes, inadequacy of the award, and the continued incapacity of the claimant. This application was denied. Subsequently another application was made asking that the former award be set aside on account of a mutual mistake of fact. After some procedural steps, with which we are not interested here, the commissioner of workmen’s compensation held that it was without jurisdiction to hear the application to modify the original award. From this ruling the claimant appealed to the district court. The respondents filed a motion to dismiss the .appeal because of G. S. 1935, 44-528. The trial court held that the commissioner of workmen’s compensation had jurisdiction to hear the application to set aside the award, but that in this case there was no evidence to warrant setting it aside.
The claimant appealed, claiming that the first award and the later modification of it were the result of a mutual mistake of fact, and that G. S. 1935, 44-528, was not controlling. The respondents filed a cross-appeal in which they contended that the commission did not have jurisdiction to entertain claimant’s application to set aside the original award, and that the trial court erred in so holding. This court pointed out the provisions of G. S. 1935, 44-528, as well as G. S. 1935, 44-527, and referred to a statement by the trial court that the two sections were inconsistent, but that “reason, right and justice” demanded that the trial court follow the first section. This court then said:
“Certain aspects of G. S. 1935, 44-527 and 44-528, which provide for enlarging, diminishing or terminating an agreement, concerning compensation or an award of compensation, at the instance of workman or employer, within one year after such agreement has been effected or such an award has been made, have been part of the compensation act since its first enactment. (Laws 1911, ch. 218, secs. 29, 32. G. S. 1915, secs. 5923, 5926.) Those provisions were rewritten with some procedural changes in 1917. (Laws 1917, ch. 226, secs. 15, 16, R. S. 44-527, 44-528.) In 1927 the act was again revised. (Laws 1927, ch. 232, G. S. 1935, 44-501 et seq.) This is the last expression of the legislative will on the two sections of the act under present scrutiny. In section 27 (G. S. 1935, 44-527) the principal change from its earlier text was the addition of a proviso which reads:
“ 1Provided, No proceedings shall be_ instituted by either party to set aside any such agreement, release of liability, final receipt for compensation or agreement modifying an award, unless such proceedings are commenced within one (1) year after the date any such agreement, release of liability, final receipt for compensation or agreement modifying an award has been so filed and approved by the commission.’
“As already quoted, section 28 (G. S. 1935, 44-528) provides for a review of an award or modification thereof agreed upon by the parties ‘at any time before but not after the final payment has been made.’
*64“It will be noted that in the language of section 27 quoted above the right of workman or employer to institute proceedings within one year to set aside an agreement, release of liability, final receipt or agreement modifying an award, is recognized, although not expressly granted. However, such right is expressly granted in the first five lines of the succeeding section (sec. 28) and such proceedings may be instituted at any time before, but not after final payment has been made. Considering these sections together, it seems reasonably clear that there is a field of practical usefulness for both these statutory regulations. Ordinarily the allowance of compensation, however it was fixed, by agreement, award, or otherwise, may be reviewed — that is, enlarged, dimished, or terminated — at the instance of either party, unless final payment has been made. If final payment has been made, a complete finality is thereby reached, and no further proceedings can be entertained by the compensation commission. It follows that the compensation commission’s ruling that it had no jurisdiction to hear claimant’s application for a further review of the award after final payment of the modified award had been made was correct and should have been sustained by the trial court.”
The above is the latest expression of this court upon the question we are now considering. It will be seen that there is the same finality about an award of compensation by the commission after the final payment has been made that there is to the judgment of a court of competent jurisdiction once the time for appeal has gone by.
It follows that the opinion of reversal published in Farr v. Mid-Continent Lead & Zinc Co., 150 Kan. 292, 92 P. 2d 124, is adhered to.